Citation Nr: 1040727	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1979 
and from May 1980 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In September 2010, the Veteran testified at a video-conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

The Veteran's case was certified on appeal to the Board in August 
2010.  The Veteran subsequently submitted additional medical and 
lay evidence directly to the Board that was received in September 
2010.  The evidence pertained to the Veteran's claim of 
entitlement to a TDIU.  The submission was accompanied by a 
statement from the Veteran expressing his desire to waive 
consideration by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2010).  However, as the issue of 
entitlement to a TDIU is being remanded, the AOJ will have an 
opportunity to consider the evidence in the first instance.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  The Veteran contends 
that he cannot secure or follow a substantially gainful 
occupation due to the pain associated with his service-connected 
disabilities.

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).

When the percentages requirement is met, the central inquiry is 
"whether the Veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's education, special training, and previous 
work experience, but not to his age or to the impairment caused 
by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a Veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  38 
C.F.R. § 4.16(a).

In this case, the record shows that service connection has been 
established for residuals of a muscle strain of the low back, 
currently evaluated as 40 percent disabling; impingement syndrome 
of the left shoulder with bone spur, currently evaluated as 20 
percent disabling; residuals of sprains of the left ankle with 
bone spur, currently evaluated as 20 percent disabling; residuals 
of sprains of the right ankle and traumatic arthritis, currently 
evaluated as 10 percent disabling; painful scarring of the left 
shoulder from surgical repair associated with impingement 
syndrome of the left shoulder with bone spur, currently evaluated 
as 10 percent disabling; degenerative arthritis of the left knee, 
status post arthroscopy, currently evaluated as 10 percent 
disabling; bilateral tinnitus, currently evaluated as 10 percent 
disabling; retropatellar pain syndrome of the right knee, 
currently evaluated as 10 percent disabling; left ear hearing 
loss, currently evaluated as noncompensable; and hemorrhoids, 
currently evaluated as noncompensable.  The Veteran's combined 
disability evaluation is 80 percent disabling, effective November 
9, 2007, and he has had a combined disability evaluation of 70 
percent disabling or higher with a single disability evaluated as 
40 percent disabling since March 27, 2007.  Accordingly, the 
Veteran meets the threshold rating criteria for consideration for 
a TDIU rating under 38 C.F.R. § 4.16(a).

In connection with his claim for TDIU the Veteran reported that 
he was a high school graduate with two years of college 
education.  The Veteran reported that he last worked in December 
2005, was on medical leave from December 2005 to December 2006, 
and accepted a buyout in January 2007.  The Veteran had work 
experience at an automotive company and a glass plant.  
Subsequently, the Veteran has reported that he has attempted to 
gain employment in security at Fort Campbell, with the State of 
Tennessee Highway Patrol, and with the United States Postal 
Service.  The Veteran reports that he has been unable to obtain 
and retain work due to his physical limitations and his use of 
prescribed narcotics for chronic pain in his weight-bearing 
joints, especially his back, shoulders, and knees.  

In a letter from the Veteran's former employer, dated in February 
2006, the Veteran was noted to have been placed on medical layoff 
effective August 2006.  In a subsequent letter from the Veteran's 
former employer, the Veteran was noted to have been a full time 
hourly employee from April 1996.  In February 2006 the Veteran 
was placed on medical layoff until June 2006 when he was brought 
back to work for a special assignment.  The Veteran was noted to 
have completed the assignment and returned to layoff status 
effective August 2006.

In a treatment note, dated in February 2007, the Veteran reported 
that he had not worked since 2005 and that he had been having 
difficulty finding work.

In May 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) rectum and anus examination.  After examination the 
Veteran was noted to be unemployed and to not be retired.  The 
Veteran reported that the reason for his unemployment was his 
left shoulder.

In May 2007 the Veteran was afforded a VA C&P spine examination.  
After examination the Veteran was noted to be unemployed and to 
not be retired.  The Veteran reported that his major reason for 
unemployment was his left shoulder.  The examiner noted that the 
Veteran's degenerative disc disease had severe effects on the 
Veteran's ability to do chores, exercise, and participate in 
sports and recreation, had moderate effects on the Veteran's 
ability to shop, travel, dress, toilet, and groom, mild effects 
on the Veteran's ability to bathe, and no effect on the Veteran's 
ability to eat.  The examiner did not render an opinion regarding 
whether the Veteran was unemployable due to his service-connected 
disabilities.

In August 2007, in conjunction with an application for a job with 
the United States Post Office, the Veteran was noted to be 
diagnosed with mild degenerative joint disease of the lumbar 
spine that was responding to conservative treatment.  The Veteran 
was noted to not be able to perform repetitive bending or lift 
anything greater than 70 pounds.  

In January 2008 the Veteran was afforded a VA C&P joints 
examination.  After examination the Veteran was noted to not be 
employed.  The examiner noted that the Veteran's left shoulder 
disorder had a moderate effect on the Veteran's ability to 
perform chores, shopping, exercise, sports, bathing, and 
dressing; a mild effect on the Veteran's ability to perform 
recreation, feeding, toileting, and grooming, and no effect on 
the Veteran's ability to travel.  The examiner found that the 
Veteran's right ankle arthritis caused severe impairment with 
exercise and sports, moderate impairment with chores and 
shopping, mild impairment with recreation and traveling, and no 
impairment with feeding, bathing, dressing, toileting, and 
grooming.  The Veteran's left knee arthritis was noted to cause 
severe impairment with exercise and sports, moderate impairment 
with chores, shopping, and recreation, mild impairment with 
traveling, and no impairment with feeding, bathing, dressing, 
toileting, and grooming.  The Veteran's right knee was noted to 
cause severe impairment with exercise and sports, moderate 
impairment with chores and shopping, mild impairment with 
recreation and traveling, and no impairment with feeding, 
bathing, dressing, toileting, and grooming.  However, the 
examiner did not render an opinion regarding whether the Veteran 
was unemployable due to his service-connected disabilities.

In January 2008 the Veteran was afforded a VA C&P spine 
examination.  After examination the Veteran was noted to be 
unemployed and retired due to his shoulder injuries.  The 
Veteran's back disorder was noted to cause severe impairment with 
exercise and sports, moderate impairment with chores, shopping, 
recreation, and traveling, mild impairment with bathing and 
dressing, and no impairment with feeding, toileting, and 
grooming.  However, the examiner did not render an opinion 
regarding whether the Veteran's service-connected disabilities 
rendered the Veteran unemployable.

In a treatment note, dated in July 2008, the Veteran reported 
that he no longer worked.  In August 2008 the Veteran was noted 
to have permanent restrictions due to his bilateral shoulder 
disorders.  He was reported to not be able to lift anything over 
50 pounds, to be unable to perform repetitive work with the right 
or left upper extremities, and to not be able to lift higher than 
the chest with the upper extremities.

In a letter dated in June 2009, the Veteran's physician at VA 
reported that the Veteran had difficulty with some daily 
activities, some physical tasks were more strenuous for him, and 
that he was unable to lift, reach out, open heavy doors, or move 
any heavy equipment.  The physician stated that "[i]t would be 
difficult for [the Veteran] to obtain any work which required 
prolonged sitting, standing, stooping, bending, crouching, or 
lifting heavy objects.  It is my medical opinion that he would 
need frequent rest breaks during employment to help alleviate 
pain."  However, the Board notes that the physician listed among 
the Veteran's disabilities non-service-connected disabilities 
such as hypertension, right shoulder disorder, and 
gastroesophageal reflux disease.

In July 2009 the Veteran was afforded a VA C&P joints 
examination.  After examination the Veteran was noted to be 
unemployed.  The Veteran reported that his unemployment was 
attributed to his pain medication, shoulder disorders, and back 
disorder.  The examiner noted that the Veteran's left ankle 
sprain with bone spurs prevented the Veteran from exercise and 
sports, severely impaired chores, shopping, recreation, and 
traveling, moderately impaired bathing, dressing, and driving, 
mildly impaired toileting and grooming, and had no impact on 
feeding.  However, the examiner did not render an opinion 
regarding whether the Veteran's service-connected disabilities 
rendered him unemployable.

In a statement dated in March 2010 the Veteran was noted to be 
restricted from overhead use of the arm and lifting greater than 
20 pounds.  In a statement dated in September 2010, a private 
chiropractor stated that "[b]ased on my assessment of [the 
Veteran], I believe it would be difficult for him to do most jobs 
without much pain."

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the Veteran 
is unemployed and his service-connected disabilities satisfy the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board finds that VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities, either individually or in combination, 
render him unable to secure or follow a substantially gainful 
occupation because soliciting such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand this matter to afford the Veteran a VA examination, 
the report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

A review of the claims folder reveals that in February 2009 the 
Veteran reported that he hired an attorney to assist him with 
filing for Social Security Administration (SSA) disability 
benefits.  In a treatment note dated in May 2009 the Veteran 
reported that he has applied twice for SSA disability benefits 
but his claims had not been granted.  However, the records 
regarding these applications for benefits have not been 
associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the Veteran's 
complete SSA record.  Because SSA records are potentially 
relevant to the Board's determination, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 
1369 (Fed. Cir. 2009); Baker v. West, 11 Vet. App. 163, 169 
(1998) (when VA put on notice of SSA records prior to issuance of 
final decision, Board must seek to obtain records).  Therefore, 
this appeal must be remanded to obtain the Veteran's complete SSA 
record.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since June 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after June 2010.

2.  Request, directly from the SSA, 
complete copies of any and all 
determinations on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination(s).  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
search for these records is negative, that 
should be noted and the Veteran must be 
informed in writing.

3.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo an examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

The examiner is asked to assess the 
severity of the Veteran's service-connected 
disabilities and express an opinion as to 
whether the service-connected disabilities 
(see pages two and three of this remand for 
a list of the disabilities), either 
individually or in combination, preclude 
the Veteran from obtaining or maintaining 
substantially gainful employment.  In 
addition, if the examiner finds that the 
Veteran is unable to obtain or maintain 
substantially gainful employment as a 
result of his service-connected 
disabilities (to include pain medications 
prescribed therefore), the examiner is 
asked to express an opinion as to whether 
the Veteran's total disability based on 
individual unemployability is permanent.  
In providing the opinion, the examiner may 
consider the Veteran's education (two years 
of college) and work experience 
(manufacturing and production) but not the 
Veteran's age and nonservice-connected 
disabilities.  

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



